DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of polynucleotide synthesis with a mixture comprising a ratio of protected and unprotected (and selected) nucleotides, polymerization occurring based on that ratio, and removal of protecting group(s), classified in part in C12Q 1/6806 and 2525/186.
II. Claims 9-13, drawn to a method of polynucleotide synthesis with a mixture comprising a selected nucleotide and polymerization occurring based on a ratio of template independent polymerase to initiators of polymerization to the selected nucleotide, classified in part in C12P 19/34.
III. Claims 14-20, drawn to a method of decoding digital information in a polynucleotide, classified in part in G16B 35/00.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially have (1) materially different designs and modes of operation because, for example, Invention I is designed to require a ratio of unprotected to protected nucleotides in its operation, that is absent in Invention II, which is designed to require a ratio of an enzyme to initiators of polymerization to a selected nucleotide.  The inventions as claimed further (2) do not overlap in scope for the reasons explained above, and (3) the inventions as claimed are not obvious variants because they are designed to have different modes of operation at least in the mechanisms and controls over the reaction(s) that are used.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III and each one of Inventions I and II are directed to related methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have (1) materially different designs and modes of operation because, for example, Invention III is designed to decode information in a polynucleotide without limitation to its synthesis by the method of Invention I or II, through steps that require a different mode of operation, function, and effect relative to the methods of synthesis of Invention I or II.  The inventions as claimed further (2) do not overlap in scope for the reasons explained above, and 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
⦁	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Benjamin Keim (59217) on 12 October 2021 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Specification
The disclosure is objected to because of the following informalities:  use of the term “NextGen” (see pg 16, ¶¶0067 and 0068), which is a trade name or a mark used in commerce as identified by a basic word search of the Trademark Electronic Search System (TESS) for the term, which found approximately 141 live marks.  
Appropriate correction is required.
Because the use of the term appears intended to refer to ‘next generation’ sequencing (or ‘NGS’) rather than any trademark per se, revising the term to be ‘next generation’ would obviate this objection. 

Claim Interpretation
Step (d) of Claim 1 recites “a selected location on the array” (emphasis added), where the term “selected location” is not defined in the application as filed.  While there are multiple instances in the specification where “selected location” is used to refer to a portion of a larger area, the broadest reasonable interpretation of “a selected location on the array” is not limited to a meaning synonymous with --a selected portion of the array-- in the absence of a clear indication, such as an affirmative definition.  Thus the broadest reasonable interpretation of “a selected location on the array” includes selection of the entirety of the array.  

Step (e) of Claim 1 recites “iteratively repeating steps (a), (b), (c), and (d) until the multiple polynucleotides are formed” (emphasis added), where the term “iteratively” is construed as meaning “repeatedly” based on the ordinary understanding of the base term “iterative”.  Thus the term “iteratively repeating” is interpreted as equivalent to ‘repeatedly repeating’ such that step (e) is construed as equivalent to --repeating steps (a), (b), (c), and (d) more than once until the multiple polynucleotides are formed--.   
Additionally, the reference to “multiple polynucleotides” in step (e) is interpreted as referring to the preamble of Claim 1, which recites “synthesizing multiple polynucleotides having different sequences”.  Thus “the multiple polynucleotides” in step (e) are construed as “having different sequences”, for which the broadest reasonable interpretation in light of the instant disclosure (which does not define the term) is a plurality of polynucleotides with at least two different sequences among the plurality.  Stated differently, each one of the “the multiple polynucleotides” is not required to ‘have a different sequence’ relative to each other polynucleotide; i.e. the method of Claim 1 encompasses synthesis of polynucleotides where more than one can have the same sequence.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the protected nucleotides" in step (a) of the Claim.  There is insufficient antecedent basis for this limitation in the claim.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that the earlier recitation of “a reaction reagent solution comprising [ ] a nucleotide mixture of a selected nucleotide comprising unprotected nucleotides” in step (a) may have been intended to recite --a reaction reagent solution comprising [ ] a nucleotide mixture of protected nucleotides and a selected nucleotide comprising unprotected nucleotides--.  This interpretation is consistent with the instant specification on pg 3, ¶0011 (describing Fig. 1); pgs 9-10, ¶¶0039-0041 and 0043-0044; pg 12, ¶0052; and pg 18, ¶0080.  
With this understanding, the broadest reasonable interpretation of “a nucleotide mixture” includes embodiments wherein the “protected nucleotides” and “unprotected nucleotides” have different bases.  For example, embodiments include dTTP molecules as the “protected nucleotides” and dATP molecules as the “unprotected nucleotides”.  The above interpretation and understanding are used in the further treatment of the claims below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020).
Griswold et al. teach a method of synthesizing oligonucleotide or polynucleotide sequences as follows:
“Oligonucleotide sequences or polynucleotide sequences are synthesized using an error prone polymerase, such as template independent error prone polymerase, and common or natural nucleic acids, which may be unmodified.  Initiator sequences or primers that are substrates for the polymerase are attached to a support, such as a silicon dioxide substrate, at various locations whether known, such as in an addressable array, or random.  [ ] Reagents including at least a selected nucleotide, a template independent polymerase and other reagents required for enzymatic activity of the polymerase are applied at one or more locations of the substrate where the initiator sequences are located and under conditions where the polymerase adds one or more than one or a plurality of the nucleotide to the enzyme substrate which may be an initiator sequence or an existing oligonucleotide or polynucleotide.  The nucleotides (such as nucleotide triphosphates or "dNTPs") may be applied or flow in periodic  reversible terminators may be used with the dNTPs. Nucleotides with blocking groups or reversible terminators are known to those of skill in the art.  According to an additional embodiment when reaction conditions permit, more than one dNTP may be added to form a homopolymer run when common or natural nucleotides are used with a template independent error prone polymerase.  When blocking groups or reversible terminators are used, the blocking group or terminating group is removed which allows extension of the growing oligonucleotide by addition of the next nucleotide.  According to methods described herein, the state of active cations is modulated to facilitate extension of the growing oligonucleotide by addition of the next nucleotide” (emphasis added; see pgs 9-10, bridging ¶).
Regarding step (a) of Claim 1, the above shows Griswold et al. teach synthesizing polynucleotides on an array with use of a template independent polymerase and unprotected dNTPs, as well as reversible terminators, where Griswold et al. further teach “nucleotides with chain terminating moieties may be referred to as reversible terminators” (see pg 8, last full sentence).  Thus a skilled artisan would understand the teaching that “reversible terminators may be used with the dNTPs” to mean that nucleotides with chain terminating moieties (i.e. protected nucleotides) may be used in a mixture with unprotected nucleotides, and would understand that such a mixture necessarily has a ratio of protected to unprotected nucleotides.  
The above also shows Griswold et al. teach removing a protecting group as required by step (d) of Claim 1.  
Regarding step (b) of Claim 1 and Claim 7, Griswold et al. teach use of one or more active cations for the template independent polymerase to catalyze addition of a nucleotide (see pgs 1-2, bridging ¶) and that the cation may “be reduced to a zero valent state or reduced state thereby rendering it inactive and terminating the enzymatic nucleotide addition reaction” (see pg 2, first full ¶; and pg 6, lines 2-3).  They further teach that a “catalytic ion cofactor can be reduced or oxidized photochemically or electrochemically to modulate extension by a template independent polymerase” (see pg 6, first full ¶).  They additionally teach that “[p]olymerase extension of polynucleotides is understood in the art to require one or more cations, such as at least two metal divalent ions” (see pg 4, middle; and pg 18, last ¶).  
Regarding steps (c) and (e) of Claim 1 and Claim 2, Griswold et al. teach that 
“[a] wash may be applied to the one or more locations or reaction regions to remove the reagents.  The steps of applying the reagents and the wash are repeated until desired nucleic acids are created.  The reagents may be added to one or more than one or a plurality of locations on the substrate in series or in parallel or the reagents may contact the entire surface of the support, such as by flowing the reagents across the surface of the support” (see pg 10, first full ¶).  
Also regarding step (e) and the preamble of Claim 1, they teach oligonucleotide synthesis “in a multiplexed method of delivering reagents to various reaction regions [ ] The oligonucleotide sequences may be synthesized using polymerases, such as error-prone polymerases” (emphasis added; see pgs 4-5, bridging ¶).  A skilled artisan would recognize that an “error-prone” template independent polymerase as taught by Griswold et al. would necessarily add 
And further regarding steps (c) and (d) of Claim 1, they teach that a “suitable wash may also be used at a desired time to remove one or more reagents from the reaction site or location.  The reagents or wash may be added to a location or reaction site using any suitable fluidics system or other systems known to those of skill in the art” (ibid).  
Regarding Claims 3 and 5, Griswold et al. teach the encoding of information in polynucleotide sequences and “an exemplary homopolymer encoding, the polynucleotide sequence: ‘AAAATTTCCCGGG’ [which] encodes the equivalent information as polynucleotide sequence ‘ATCG’” (see pgs 32-33, bridging ¶).  
Regarding Claim 4, Griswold et al. teach “[o]ne example of a Template independent DNA polymerase is Terminal deoxynucleotidyl Transferase (TdT)” (see pg 11, last ¶).  
Regarding Claim 8, Griswold et al. teach use of polymerase extension to produce a “primer extension product [that] can serve as a primer in subsequent[t] extension reactions” (see pg 34, first full ¶).  
Griswold et al. do not expressly teach addition of “a variable number of nucleotides [ ] based on a ratio of the unprotected nucleotides to the protected nucleotides” as present in step (a) of Claim 1 and in Claim 3, such as to produce their exemplary polynucleotide with the sequence AAAATTTCCCGGG.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Griswold et al. for the multiplex production of oligonucleotides on an array, and including their AAAATTTCCCGGG sequence, by 
(i) optimizing the ratio of unprotected to protected dATPs to synthesize the (first) AAAA portion of the sequence, which ends with a protected A-containing nucleotide, 
(ii) followed by a wash and deprotection (as they teach) and then repeating the synthesis with optimizing of the ratio of unprotected to protected dTTPs to synthesize the (next) TTT portion of the sequence, which ends with a protected T-containing nucleotide, 
(iii) followed by a wash and deprotection (as they teach) and then repeating the synthesis with optimizing of the ratio of unprotected to protected dCTPs to synthesize the (third) CCC portion of the sequence, which ends with a protected C-containing nucleotide, and 
(iv) followed by a wash and deprotection (as they teach) and then repeating the synthesis with optimizing of the ratio of unprotected to protected dGTPs to synthesize the (last) GGG portion of the sequence, which ends with a protected G-containing nucleotide, followed by a (final) wash and deprotection,
with the understanding that their error-prone template independent polymerase (TIP) will not precisely synthesize the AAAATTTCCCGGG sequence with each “initiator sequence” on an array (but would instead produce different sequences with variations in the exact number of A, T, C, and G in each of the four portions) and with the reasonable expectation of successfully 
An additional rationale for the above modification is provided by the skilled person’s recognition of the change as simple optimization within prior art recognized conditions and with use of routine experimentation because the ratio of an unprotected to protected dNTP, such as dATP, is well known to the person having ordinary skill as providing predictability in that (i) the addition of an unprotected dATP allows the further addition of either another unprotected dATP or a protected dATP, (ii) the addition of a protected dATP does not allow further addition, and (iii) the ratio of unprotected to protected dATP available to a TIP determines the likely number of unprotected dATPs added before addition of a protected dATP based on the characteristics of the TIP.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020) as applied to Claims 1-5 and 7-8 above, and further in view of Kalhor et al. (WO 2017/196783 A1, published 16 November 2017; cited in IDS filed 29 October 2020).
As an initial matter, it is noted both documents are directed to template independent enzymatic synthesis of polynucleotides, including by use of TdT as a common field of endeavor.  
The teachings of Griswold et al. have been described above.  Their teachings regarding “reversible terminators are known to those of skill in the art” are re-emphasized.  
Griswold et al. do not expressly teach a reversible terminator with a heat labile protecting group.  
Kalhor et al. teach 3’-modified reversible terminators in Fig. 9 (see pg 4, lower half) where Fig. 9 illustrates multiple 3’-protected dNTPs, each with a “thermolabile group” X (see lower half on sheet 7 of 9 of their figures).  A skilled artisan would recognize that a “thermolabile group” is “removable by [ ] heat” as recited in Claim 6.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Griswold et al., as explained above with respect to Claims 1-5 and 7-8, to use a reversible terminator as taught by Kalhor et al. with the reasonable expectation of successfully practicing the method because the reversible terminator is “known to those of skill in the art” as expressly taught by Griswold et al. without surprising or unexpected results.  
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element (of Kalhor et al.) for that expressly suggested by Griswold et al. to obtain predictable results; and simple use of known techniques to perform the method of Griswold et al. in the same way.  

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al. (WO 2018/119253 A1, published 28 June 2018; cited in IDS filed 29 October 2020) as applied above to Claims 1-5 and 7-8, and further in view of Lee et al. (WO 2017/176541 A1, published 12 October 2017; cited in IDS filed 6 September 2019).
As an initial matter, it is noted both documents are directed to template independent enzymatic synthesis of polynucleotides and the enzymatic coding of information into DNA as common fields of endeavor.  
The teachings of Griswold et al. have been described above.  They do not teach the encoding of information in polynucleotide sequences with consideration of homopolymer portions as including a stretch of a single base, such as with the polynucleotide sequence AAAATCCCGGGAAAATTT. 
Lee et al. teach that 
“under ideal circumstances, it is desirable to limit the number of additions by [Terminal deoxynucleotidyl Transferase] TdT to one.  Such DNA is not only suitable for digital information storage but also for use in biological/genetic application.  The disclosure further provides that limiting the additions to one is not necessarily required for storage of information into DNA.  An exemplary proper encoding strategy that, instead of considering each base as a unit of information, considers each stretch of one or more identical bases (i.e., a homopolymer) as a unit of information can be used for digital storage purposes.  For instance, if every stretch of A or T represents 0 and every stretch of C or G represents 1, the sequence ‘AAATTAACCCCGGACTTAAGGGCC’ would be equivalent to ‘ATACGACTAGC’” (underlining added; see pg 3, second full ¶).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Griswold et al. to produce the AAATTAACCCCGGACTTAAGGGCC sequence of Lee et al. by optimizing conditions to add the 
Additional rationales for the above modification are provided by the skilled person’s recognition of the changes as simple substitution of one known element for another to obtain predictable results; and simple use of known techniques to expand and improve the method of Griswold et al. in the same way.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vörtler et al. (“tRNA-nucleotidyltransferases: Highly unusual RNA polymerases with vital functions “ FEBS Letters Vol 584, Iss 2, 21 January 2010, pages 297-302) teach that “tRNA-nucleotidyltransferases are fascinating and unusual RNA polymerases responsible for the synthesis of the nucleotide triplet CCA at the 3′-terminus of tRNAs” (see abstract).  
Efcavitch et al. (US 2018/0274001 A1); Hoang et al. (“Modification of 3’ Terminal Ends of DNA and RNA Using DNA Polymerase θ Terminal Transferase Activity” bio-protocol Vol 7, Iss 12, pgs 1-9, Jun 20, 2017; DOI:10.21769/BioProtoc.2330); and Thomas et al. (“One-step enzymatic modification of RNA 3’ termini using polymerase θ” Nucl. Acids Res. Vol. 47, No. 7, pgs 3272-3283, published online 1 March 2019; doi: 10.1093/nar/gkz029) provide teachings regarding 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635